OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), *1016order reversed, with costs, and the judgment and order of Supreme Court, Ulster County, reinstated for reasons stated in the dissenting memorandum of Justice Howard A. Levine at the Appellate Division (87 AD2d 917, 919-920). Question certified answered in the affirmative.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.